Citation Nr: 0934954	
Decision Date: 09/17/09    Archive Date: 09/23/09

DOCKET NO.  08-03 768	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUES

1.  Entitlement to an increased rating for asthma, currently 
rated 30 percent disabling.

2.  Entitlement to an increased rating for residuals of 
fractured and dislocated left shoulder with axillary nerve 
injury, currently evaluated as 20 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

D. Johnson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1980 to 
November 1987.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from an October 2007 decision rendered by the 
Providence, Rhode Island Regional Office (RO) of the 
Department of Veterans Affairs (VA).

The Veteran testified before the undersigned at a hearing in 
May 2009.  A transcript of the hearing is of record.

In August 2008, VA received additional evidence in support of 
the Veteran's appeal. This evidence was not previously 
considered by the agency of original jurisdiction (AOJ) and 
was not accompanied by waiver; therefore, the Board must 
remand the issue of an increased rating for service-connected 
asthma.  See 38 C.F.R. § 20.1304 (2008).  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

At his May 2009 hearing, the Veteran testified that his 
asthma had increased in severity since his last examination 
in September 2007.  He stated that on average he experienced 
at least 6 asthma attacks per month.  Since the Veteran's 
testimony and the objective record indicate that the asthma 
disorder has worsened in severity, a new VA examination is 
required.  Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).

The Veteran also testified that there were outstanding 
private clinical records related to treatment of his asthma 
disorder, from his physician Dr. Rosenberg.  The Veteran also 
indicated that he received emergency treatment at Kent County 
Hospital in September 2008 for asthma.  VA has an obligation 
to seek these records. 38 U.S.C.A. § 5103A(b),(c).

Regarding his service-connected left shoulder disorder, the 
Veteran testified that it had worsened since the last 
examination in September 2007.  He stated that he is unable 
to fully extend his left arm above his head and noted that 
his left arm is weaker than the right.  The Veteran further 
indicated that he experiences numbness from his shoulder to 
just above his elbow.  

The 2007 VA examination found no muscle weakness secondary to 
the axillary nerve injury.  The Veteran's representative 
further indicated that the Veteran has not yet been afforded 
a specific neurological examination for an opinion on the 
nature and severity of any muscle weakness and numbness 
caused by the injury to his axillary nerve.  

VA regulations provide that where a "diagnosis is not 
supported by the findings on the examination report or if the 
report does not contain sufficient detail, it is incumbent 
upon the rating board to return the report as inadequate for 
evaluation purposes."  38 C.F.R. §§ 4.2, 19.9 (1996).  Where 
the Board makes a decision based on an examination report 
which does not contain sufficient detail, remand is required 
"for compliance with the duty to assist by conducting a 
thorough and contemporaneous medical examination.'"  Goss v. 
Brown, 9 Vet. App 109, 114 (1996); Stanton v. Brown, 5 
Vet.App. 563, 569 (1993).

Given the evidence of worsening since the last examinations, 
the Veteran should be scheduled for new VA examinations to 
determine the current nature and severity of his service-
connected asthma and left shoulder disorders, to include the 
severity of any related neurological symptoms.    

Accordingly, the case is REMANDED for the following action:

1.  After securing the necessary release, 
the RO should obtain treatment records 
from Dr. Rosenberg since 2005; and any 
records associated with the Veteran's 
September 2008 emergency room visit to the 
Kent County Hospital for an asthma attack.

2.  Schedule the Veteran for a VA 
respiratory examination to determine the 
current nature and severity of his 
service-connected asthma disorder.  The 
claims folders must be made available to 
and reviewed by the examiner.  The 
examination report or addendum should 
reflect that the claims folders were 
reviewed.

The examiner should determine the current 
degree of severity of the Veteran's 
service-connected asthma.  All indicated 
tests should be completed, to include 
pulmonary function tests which report the 
Veteran's FEV-1 and FEV- 1/FVC.  If there 
are any conflicts with respect to the FEV-
1 and FEV-1/FVC findings, the examiner 
should state which finding most accurately 
reflects the current level of disability.  

The pulmonary function test should be 
performed post bronchodilator.  All 
findings should be reported in detail.  
The examiner should report whether the 
Veteran takes daily inhalational or oral 
bronchodilator therapy, or inhalational 
anti-inflammatory medication, and this 
should be verified by a review of the 
Veteran's records showing that he was 
prescribed this type of therapy.  Any use 
of corticosteroids must be discussed to 
include the length and frequency of any 
such course of treatment.  The examiner 
should also report, if applicable, the 
number of times the Veteran is seen on a 
monthly basis by a physician for 
exacerbation of bronchial asthma.  The 
examiner must provide a rationale for any 
opinions reached.

3.  The Veteran should also be scheduled 
for a VA examination to assess the current 
manifestations of the service-connected 
left shoulder disorder.  

The examiner(s) should identify all 
orthopedic and neurologic symptomatology 
attributable to the service-connected 
fractured and dislocated left shoulder 
with axillary nerve injury.  All indicated 
tests and studies (including X-rays if 
needed) are to be performed for the 
requested examinations.  

The examiner should also provide an 
opinion on the severity of the symptoms 
from the left arm axillary nerve injury 
and indicate whether they are mild, 
moderate, or severe or result in complete 
paralysis of any nerve.

The Veteran is advised that the 
examinations are needed to evaluate his 
claims, and that failure to report for any 
scheduled examination without good cause 
may result in the denial of those claims.  
38 C.F.R. § 3.655.

5.  If the decision remains unfavorable to 
the Veteran, a supplemental statement of 
the case (SSOC) should be prepared.  The 
case should then be returned to the Board, 
if otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

